DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in the application, claims 1-7 are withdrawn from consideration due to Applicant’s election.  
Amendments to claims 8, 9, 18 and new claims 19-23, filed on 10/15/2020, have been entered in the above-identified application.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 8, 19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu et al. (US Patent Application No. 2009/0001627) in view of Hartman et al. (US Patent No. 3,652,360).
Regarding claim 8, Lu et al. teach a manufactured wood product (page 1, paragraph [0003], page 2, paragraph [0021], page 5, paragraph [0043]) comprising a panel with a bottom layer, a core layer, and a top layer (page 5, paragraphs [0043], [0044]), wherein the bottom layer comprises a set of bottom layer lignocellulosic material with chemicals or additives added prior to insertion of the multilayer mat into a press (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]); the core layer comprises a set of core layer lignocellulosic material with chemicals or additives added prior to insertion of the multilayer mat into the press (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]); the top layer comprises a set of top layer lignocellulosic material with chemicals or additives added prior to insertion of the multilayer mat into the press (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]).
Lu et al. fail to teach noise-dampening properties formed during a panel manufacturing process with a press configured to apply heat and pressure to a multilayer mat of lignocellulosic material, and with a noise-reducing polymer mixed with or sprayed upon the core lignocellulosic material prior to insertion of the multilayer mat into the press; wherein said core layer lignocellulosic material is integrally coated or permeated with the noise-reducing polymer.  However, Hartman et al. teach noise-
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the noise-reducing polymer of Hartman et al. in the core of Lu et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
The product-by-process limitations “configured to apply heat and pressure to a multilayer mat of lignocellulosic material” “with a noise-reducing polymer mixed with or sprayed upon the core lignocellulosic material prior to insertion of the multilayer mat into the press” “wherein said core layer lignocellulosic material is integrally coated or permeated with the noise-reducing polymer” would not be expected to impart distinctive structural characteristics to the manufactured wood product.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the manufactured wood product of Lu et al., as modified by Hartman et al., possesses the same characteristics as the Applicant’s claimed manufactured wood product.
Regarding claim 19, Lu et al. teach a manufactured wood product (page 1, paragraph [0003], page 2, paragraph [0021], page 5, paragraph [0043]) comprising a panel with a bottom layer, a core layer, and a top layer (page 5, paragraphs [0043], [0044]), wherein the bottom layer comprises a set of bottom layer lignocellulosic material with chemicals or additives added prior to insertion of the multilayer mat into a press (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]); the core layer comprises a set of core layer lignocellulosic material with chemicals or additives added 
Lu et al. fail to teach noise-dampening properties formed during a panel manufacturing process with a press configured to apply heat and pressure to a multilayer mat of lignocellulosic material, and with a noise-reducing polymer mixed with or sprayed upon the core lignocellulosic material prior to insertion of the multilayer mat into the press; wherein said core layer lignocellulosic material is integrally coated or permeated with the noise-reducing polymer.  However, Hartman et al. teach noise-dampening properties formed during a panel manufacturing process with a press comprising a noise-reducing polymer (col. 1, lines 20-25, 34-37, col. 3, lines 5-10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the noise-reducing polymer of Hartman et al. in the core of Lu et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Lindgren et al. and Hartman et al. do not disclose wherein the panel increases airborne sound transmission loss, increases impact sound insulation, and decreases sound pressure levels.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airborne sound transmission loss, impact sound insulation, and sound pressure levels involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would  in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Regarding claim 21, Lu et al. teach a manufactured wood product (page 1, paragraph [0003], page 2, paragraph [0021], page 5, paragraph [0043]) comprising a panel with a bottom layer, a core layer, and a top layer (page 5, paragraphs [0043], [0044]), wherein the bottom layer comprises a set of bottom layer lignocellulosic material with chemicals or additives added prior to insertion of the multilayer mat into a press (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]); the core layer comprises a set of core layer lignocellulosic material with chemicals or additives added prior to insertion of the multilayer mat into the press (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]); the top layer comprises a set of top layer lignocellulosic material with chemicals or additives added prior to insertion of the multilayer mat into the press (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]).
Lu et al. fail to teach noise-dampening properties formed during a panel manufacturing process with a press configured to apply heat and pressure to a multilayer mat of lignocellulosic material, and with a noise-reducing polymer mixed with or sprayed upon the core lignocellulosic material prior to insertion of the multilayer mat into the press; wherein said core layer lignocellulosic material is integrally coated or permeated with the noise-reducing polymer.  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the noise-reducing polymer of Hartman et al. in the core of Lu et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Lindgren et al. and Hartman et al. do not disclose wherein the panel increases airborne transmission loss in sound frequency ranges from about 2K to about 3.2K Hz.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airborne sound transmission loss involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airborne sound transmission loss in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).

Claims 9-14, 16, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindgren et al. (US Patent Application No. 2015/0017461) in view of Hartman et al. (US Patent No. 3,652,360).
Regarding claim 9, Lindgren et al. teach a manufactured wood product (page 1, paragraphs [0002], [0016]) comprising a manufactured wood panel with multiple lignocellulosic material-based layers (page 1, paragraph [0016]), wherein one or more of said multiple lignocellulosic material-based layers comprise a polymer with the lignocellulosic material forming one or more layer (page 1, paragraph [0016], page 2, paragraphs [0020]-[0022], page 3, paragraph [0043]).  
Lindgren et al. fail to teach wherein the one or more of said multiple lignocellulosic material-based layers comprise a noise-reducing polymer.  However, Hartman et al. teach a panel comprising a noise-reducing polymer (col. 1, lines 20-25, 34-37).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the noise-reducing polymer of Hartman et al. in one or more of said lignocellulosic material-based layers of Lindgren et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
The product-by-process limitation “integrally coating or permeating” would not be expected to impart distinctive structural characteristics to the manufactured wood product.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the manufactured wood product of Lindgren et al., as modified by Hartman et al., possesses the same characteristics as the Applicant’s claimed manufactured wood product.
Regarding claim 10, Lindgren et al. teach wherein the multiple layers comprise a bottom layer, a core layer, and a top layer (page 1, paragraph [0016], page 2, paragraph [0023], page 3, paragraph [0043]).
Regarding claim 11, Lindgren et al. teach wherein the core layer comprises lignocellulosic material (page 1, paragraph [0016]).
Lindgren et al. fail to teach wherein the noise-reducing polymer is integrated with the material forming the core layer.  However, Hartman et al. teach a panel comprising a noise-reducing polymer (col. 1, lines 20-25, 34-37).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to integrate the noise-reducing polymer of Hartman et al. with the material forming the core layer of Lindgren et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Regarding claim 12, Lindgren et al. teach wherein said one or more layers comprising lignocellulosic strands (page 1, paragraph [0016], page 4, paragraph [0067]).
Regarding claim 13, Lindgren et al. teach a manufactured wood product (page 1, paragraphs [0002], [0016]) comprising a manufactured wood panel with multiple lignocellulosic material-based layers (page 1, paragraph [0016]), wherein one or more of said multiple lignocellulosic material-based layers comprise a polymer integrated with the lignocellulosic material forming one or more layer (page 1, paragraph [0016], page 2, paragraphs [0020]-[0022], page 3, paragraph [0043]), wherein said one or more layers comprises lignocellulosic strands (page 1, paragraph [0016], page 4, paragraph [0067]). 
Lindgren et al. fail to teach wherein the one or more of said multiple lignocellulosic material-based layers comprise a noise-reducing polymer.  However, Hartman et al. teach a panel comprising a noise-reducing polymer (col. 1, lines 20-25, 34-37).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to integrate the noise-reducing polymer of Hartman et al. in one or more of said lignocellulosic material-based layers of Lindgren et 
The product-by-process limitation “wherein said noise-reducing polymer is integrated with the lignocellulosic strands by blending the noise-reducing polymer with the lignocellulosic strands prior to formation of said one or more layers” would not be expected to impart distinctive structural characteristics to the wood product.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the wood product of Lindgren et al., as modified by Hartman et al., possesses the same characteristics as the Applicant’s claimed wood product.
Regarding claim 14, Lindgren et al. teach a manufactured wood product (page 1, paragraphs [0002], [0016]) comprising a manufactured wood panel with multiple lignocellulosic material-based layers (page 1, paragraph [0016]), wherein one or more of said multiple lignocellulosic material-based layers comprise a polymer integrated with the lignocellulosic material forming one or more layer (page 1, paragraph [0016], page 2, paragraphs [0020]-[0022], page 3, paragraph [0043]).  
Lindgren et al. fail to teach wherein the one or more of said multiple lignocellulosic material-based layers comprise a noise-reducing polymer.  However, Hartman et al. teach a panel comprising a noise-reducing polymer (col. 1, lines 20-25, 34-37).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to integrate the noise-reducing polymer of Hartman et al. in one or more of said lignocellulosic material-based layers of Lindgren et 
The product-by-process limitation “wherein said noise-reducing polymer is integrated with said one or more layers by spraying the noise-reducing polymer on said one or more layers during formation of a multilayer mat” would not be expected to impart distinctive structural characteristics to the wood product.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the wood product of Lindgren et al., as modified by Hartman et al., possesses the same characteristics as the Applicant’s claimed wood product.
Regarding claim 16, Lindgren et al. fail to teach wherein the noise-reducing polymer is a viscoelastic polymer.  However, Hartman et al. teach a panel comprising a noise-reducing polymer, wherein the noise-reducing polymer is a viscoelastic polymer (col. 1, lines 20-25, 34-37, col. 2, lines 32-45).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to integrate the noise-reducing polymer of Hartman et al. in one or more of said lignocellulosic material-based layers of Lindgren et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Regarding claim 22,  Lindgren et al. teach a manufactured wood product (page 1, paragraphs [0002], [0016]) comprising a manufactured wood panel with multiple lignocellulosic material-based layers (page 1, paragraph [0016]), wherein one or more of said multiple lignocellulosic material-based layers comprise a polymer integrated with 
Lindgren et al. fail to teach wherein the one or more of said multiple lignocellulosic material-based layers comprise a noise-reducing polymer.  However, Hartman et al. teach a panel comprising a noise-reducing polymer (col. 1, lines 20-25, 34-37).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to integrate the noise-reducing polymer of Hartman et al. in one or more of said lignocellulosic material-based layers of Lindgren et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Lindgren et al. and Hartman et al. do not disclose wherein the panel increases airborne sound transmission loss, increases impact sound insulation, and decreases sound pressure levels.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airborne sound transmission loss, impact sound insulation, and sound pressure levels involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airborne sound transmission loss, impact sound insulation, and sound pressure levels in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Regarding claim 23, Lindgren et al. teach a manufactured wood product (page 1, paragraphs [0002], [0016]) comprising a manufactured wood panel with multiple 
Lindgren et al. fail to teach wherein the one or more of said multiple lignocellulosic material-based layers comprise a noise-reducing polymer.  However, Hartman et al. teach a panel comprising a noise-reducing polymer (col. 1, lines 20-25, 34-37).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to integrate the noise-reducing polymer of Hartman et al. in one or more of said lignocellulosic material-based layers of Lindgren et al. in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).
Lindgren et al. and Hartman et al. do not disclose wherein the panel increases airborne transmission loss in sound frequency ranges from about 2K to about 3.2K Hz.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airborne sound transmission loss involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airborne sound transmission loss in order to produce structural units having high acoustical attenuation or which produces a very high sound transmission loss (Hartman et al., col. 1, lines 60-65).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lindgren et al. (US Patent Application No. 2015/0017461) in view of Hartman et al. (US Patent No. 3,652,360), in further view of Liu et al. (US Patent Application No. 2005/0019548).
Lindgren et al. and Hartman et al. are relied upon as disclosed above.
Regarding claim 15, Lindgren et al. fail to teach wherein said panel is an OSB panel.  However, Liu et al. teach a lignocellulosic composite board material, wherein said board material is an oriented strand board (page 2, paragraph [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide an OSB panel in Lindgren et al. as that of Liu et al. because Lindgren et al. open to an OSB panel (Lindgren et al., page 3, paragraph [0042]) and in order to include a composite material that is widely used in building and construction industry (Liu et al., page 3, paragraph [0025]).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lindgren et al. (US Patent Application No. 2015/0017461) in view of Hartman et al. (US Patent No. 3,652,360), in further view of Lu et al. (US Patent Application No. 2009/0001627).
Lindgren et al. and Hartman et al. are relied upon as disclosed above.
Regarding claim 17, Lindgren et al. teach wherein the bottom layer and top layer each comprises lignocellulosic material (page 1, paragraph [0016], page 2, paragraphs [0019], [0023], page 3, paragraph [0043]).
Lindgren et al. fail to teach wherein the core layer comprises lignocellulosic material.  However, Lu et al. teach a manufactured wood product (page 1, paragraph [0003], page 2, paragraph [0021], page 5, paragraph [0043]), comprising a manufactured wood panel with multiple lignocellulosic material-based layers (page 5, paragraphs [0043], [0044]), wherein the multiple lignocellulosic material-based layers comprises lignocellulosic material (page 2, paragraph [0017], page 5, paragraphs [0043], [0044]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lignocellulosic material of Lu et al. into the core layer of Lindgren et al. in order to provide a lignocellulosic material that is insect and fungus resistance and that is capable of withstanding insect attacks over a longer period of time to prevent insect damage to the material (Lu et al., page 2, paragraph [0016]).



Response to Arguments
Applicant's arguments filed 10/15/2020 with respect to claims 8-23 of record have been carefully considered but are moot due to the new grounds of rejection. 
Applicant argues that the viscoelastic material of Hartman serves as its own layer or ply, and is not mixed with any wood layers, which are being used in an already formed state.  It is the Examiner’s position that Lu is relied upon for teaching the 
Applicant argues that the addition of the heavy, dense viscoelastic core material of Hartman to the resin of Lu for dispersion in the wood mat would render the apparatus of Lu unable to carry out its intended function and change its principle of operation.  The heavy, dense viscoelastic material would either replace the insecticide and fungicide, or the solvent, which would reduce the amount of insecticide and/or fungicide dispersed through the lignocellulose material, and then reduce the period of time it is insect resistant.  The Examiner respectfully disagrees.  The rejection is not based on replacing the insecticide, fungicide, or solvent of Lu.  The rejection is based on adding the viscoelastic material of Hartman to the core of Lu and would not render the apparatus unable to carry outs its intended function or change its principle operation.  
Applicant argues that the viscoelastic material of Hartman serves as its own layer or ply, and is not mixed with the outer layers, which as noted with regard to Lindgren, are being used in an already formed state.  It is the Examiner’s position that Lindgren is relied upon for teaching the claimed wood layers.  The viscoelastic polymer of Hartman is used to modify the wood layers of Lindgren.
Applicant argues that the integrated panel of the present invention retains the basic strength characteristics of a standard multilayer manufactured wood panel, but with the added benefit of increased acoustic performance and rating.  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  The independent claims make no reference to strength or acoustic performance 
Applicant argues that the modification of the panel of Lindgren to make it an OSB panel would render it unfit for its intended purpose.  The Examiner respectfully disagrees.  There is nothing in Lindgren which shows that using an OSB panel would render it unfit for its intended purpose.  One would look to provide an OSB panel in Lindgren et al. as that of Liu et al. because Lindgren et al. open to an OSB panel (Lindgren et al., page 3, paragraph [0042]) and in order to include a composite material that is widely used in building and construction industry (Liu et al., page 3, paragraph [0025]).
Applicant argues that the substitution of lignocellulosic material for Lindgren’s core material would render it susceptible to insects and fungus where it had not been before.  It is the Examiner’s position that the rejection is not based on substituting the lignocellulosic material for Lindgren’s core material.  The rejection is based on using the lignocellulosic material of Lu in the core layer of Lindgren, not substitution.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/11/2021